 

Exhibit 10.45

FIRST AMENDMENT
TO
REVENUE INTERESTS ASSIGNMENT AGREEMENT
AND TO
GUARANTY

This FIRST AMENDMENT TO REVENUE INTERESTS ASSIGNMENT AGREEMENT AND TO GUARANTY
(this “Amendment”) is dated as of November 28, 2006, and is entered into by and
among King George Holdings Luxembourg IIA S.à r.l., a Luxembourg private limited
company (together with its permitted successors and assigns, “King George”),
Acorda Therapeutics, Inc., a Delaware corporation (“Acorda”), and Paul Royalty
Fund II, L.P. (“Guarantor”).

RECITALS

A.            King George and Acorda are parties to the Revenue Interests
Assignment Agreement, dated as of December 23, 2005 (as amended, modified or
supplemented from time to time, the “Revenue Agreement”).

B.            In connection with the Revenue Agreement, Guarantor executed that
certain Guaranty, dated as of December 23, 2005, in favor of Acorda (as amended,
modified or supplemented from time to time, the “Guaranty”).

B.            The parties hereto desire to amend the Revenue Agreement and the
Guaranty, subject to the terms and conditions of this Amendment.


--------------------------------------------------------------------------------




 

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained and for other valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

Section 1.  Definitions.  Any capitalized term used but not otherwise defined
herein shall have the meaning ascribed to such term in the Revenue Agreement.

Section 2.  Amendments to the Revenue Agreement and to the Guaranty.  Each of
the Revenue Agreement and the Guaranty is hereby amended, effective as of the
date this Amendment becomes effective in accordance with Section 5 hereof, as
follows:

2.1  Amendment to Section 1.01.  The following definition appearing in Section
1.01 of the Revenue Agreement is hereby amended by deleting such definition in
its entirety and inserting the following new definition in replacement thereof:

“Applicable Percentage” shall mean, as of any date of determination, on a Fiscal
Year-by-Fiscal Year basis (or applicable portion thereof in the first and last
Fiscal Years under this Agreement), during the period from October 1, 2005
through and including December 31, 2015:

(a)           prior to the date that the payments received and retained (i.e.,
not refunded by PRF) by PRF under Sections 2.02(b) and 5.08 are less than the
product of (x) 2.1 times (y) the aggregate amount paid by PRF under Section
2.03, the following:

(i)            with respect to Net Revenues of up to and including $30,000,000,
fifteen percent (15%),

(ii)           with respect to Net Revenues in excess of $30,000,000 but less
than and including $60,000,000, six percent (6%), and

(iii)          with respect to Net Revenues in excess of $60,000,000, one
percent (1%), and

(b)           from and after the date that the payments received and retained
(i.e., not refunded by PRF) by PRF under Sections 2.02(b) and 5.08 are at least
as great as the product of (x) 2.1 times (y) the aggregate amount paid by PRF
under Section 2.03, one percent (1%).

2.2  Amendment to Section 2.03(a).  Sections 2.03(a)(ii) and 2.03(a)(iii) of the
Revenue Agreement are hereby amended by deleting such Sections 2.03(a)(ii) and
2.03(a)(iii) in their entirety and inserting the following in lieu thereof:

“(ii)         an additional $5,000,000 (the “Initial Contingent Payment”)
payable within three (3) Business Days of the Effective Date (as defined in the
First Amendment to Revenue Interests Assignment Agreement and to Guaranty);

(iii)          an additional $5,000,000 (the “Secondary Contingent Payment”)
within eleven (11) Business Days of the earlier of (A) notification from Acorda
that it has closed its accounting books (on an unaudited basis) for the period
from January 1, 2006 through and including December 31, 2006 and (B) the public
reporting by Acorda of its audited financial results for the period from January
1, 2006 through and including December 31, 2006, payable if and only if Net
Revenues during such period equal or exceed $25,000,000; and”

2.3  Amendment to Article IV.  Article IV of the Revenue Agreement is hereby
amended by deleting each reference therein to “PRF” (other than the initial
reference thereto) and substituting therefor a like reference to “King George
Holdings Luxembourg IIA S.à r.l.”

2


--------------------------------------------------------------------------------




 

2.4  Amendment to Section 4.06.  Section 4.06 of the Revenue Agreement is hereby
amended by deleting the text thereof and inserting in lieu thereof the
following:

“King George Holdings Luxembourg IIA S.à r.l. and Guarantor will at all times
collectively have access to sufficient funds to satisfy their obligations under
Section 2.03 and Section 8.05 as they become due.”

2.5  Amendment to Section 5.02(a). Section 5.02(a) of the Revenue Agreement is
hereby amended by changing the phrase “proceeding, , offer” to “proceeding,
offer”.

2.6  Amendment to Section 5.08(c).  Section 5.08(c) of the Revenue Agreement is
hereby amended by changing the word “received” to “receivable”.

2.7  Amendment to Section 5.15.  Section 5.15 of the Revenue Agreement is hereby
amended by adding the following new text at the end thereof:

“Notwithstanding any provision contained in this Section 5.15 or otherwise
within this Agreement, the proceeds of the Initial Contingent Payment and of the
Secondary Contingent Payment shall be exclusively and promptly used by Acorda to
fund expansion and maintenance of the Acorda sales force in support of the
business plan and commercialization of the Product, including sales operation
and expansion and royalty and/or other payments related to the acquisition and
supply of the Product.  All of such proceeds shall be used exclusively to
support sales and marketing related specifically and solely to the Product. 
Acorda shall not use the Initial Contingent Payment or the Secondary Contingent
Payment for any other current or future product of Acorda except if such use is
ancillary and relates to the use of proceeds to support, or would in Acorda’s
reasonable business judgment, support the commercialization of the Product. 
Acorda shall not use the Initial Contingent Payment or the Secondary Contingent
Payment for the hiring of a Contract Sales Organization (as defined below). 
“Contract Sales Organization” shall mean any third party sales organization
retained by Acorda to provide sales representatives to conduct an in person
physician detailing program to promote the Product, other than (i) any such
organization or organizations engaged by Acorda on or prior to November 28, 2006
(provided, that such engagement is in effect as of November 28, 2006) or (ii)
any pharmaceutical or biopharmaceutical company with which Acorda enters into a
co-promotion, co-marketing or similar agreement relating to the Product.”

2.8  Amendment to Section 8.06(a).  Section 8.06(a) of the Revenue Agreement is
hereby amended by adding the words “the relationship between” after the phrase
“deemed to constitute” appearing therein.

2.9          Amendment to Guaranty.  The Guaranty is hereby amended, and such
amendment is hereby consented to by Acorda, by deleting the last sentence
thereof and inserting in lieu thereof the following:

“This PRF Guaranty shall survive until the earlier to occur of (i) PRF’s payment
of the Secondary Contingent Payment to Acorda or its designee in accordance with
Section 2.03(a)(iii) of the Revenue Interests Agreement, and (ii) to the extent
that the conditions requiring PRF to make the Secondary Contingent Payment in
accordance with Section 2.03(a)(iii) have not been satisfied, the earliest date
by which it shall have been determined that such conditions were not satisfied,
and no claim may be made by Acorda hereunder for PRF Obligations after such
time; provided, that any written claim for satisfaction of PRF Obligations made
and delivered to Paul Royalty Fund prior to such expiration date shall survive
thereafter with respect to such claim.”

Section 3.  Representations and Warranties of Acorda.  Acorda hereby represents
and warrants to King George the following:

3.1  Corporate Power, Authorization; Binding Effect.  Acorda has all necessary
power and authority to enter into, execute and deliver this Amendment and to
perform all of the obligations to be performed by it hereunder

3


--------------------------------------------------------------------------------




 

and to consummate the transactions contemplated hereunder.  This Amendment has
been duly authorized, executed and delivered by Acorda and this Amendment
constitutes the valid and binding obligation of Acorda, enforceable against
Acorda in accordance with its terms, subject, as to enforcement of remedies, to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or general equitable principles.

3.2  No Conflict.  Neither the execution and delivery of this Amendment nor the
performance or consummation of the transactions contemplated hereby will:  (i)
contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, in any material
respects any provisions of: (A) any law, rule, ordinance or regulation of any
Governmental Authority, or any judgment, order, writ, decree, permit or license
of any Governmental Authority, to which Acorda or any of its Subsidiaries or any
of their respective assets or properties may be subject or bound, the breach or
violation of which could reasonably be expected to result in a Material Adverse
Effect; or (B) any Material Contract or any other contract, agreement,
commitment or instrument to which Acorda or any of its Subsidiaries is a party
or by which Acorda or any of its Subsidiaries or any of their respective assets
or properties is bound or committed for which breach, nonperformance or failure
to renew could reasonably be expected to have a Material Adverse Effect; (ii)
contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, any provisions of the
certificate of incorporation or by-laws (or other organizational or
constitutional documents) of Acorda or any of its Subsidiaries; (iii) require
any notification to, filing with, or consent of, any Person or Governmental
Authority; (iv) give rise to any right of termination, cancellation or
acceleration of any right or obligation of Acorda or any of its Subsidiaries or
any other Person or to a loss of any benefit relating to the Revenue Interests
or the Assigned Interests.

Section 4.  Representations and Warranties of King George Holdings Luxembourg
IIA     S.à r.l.  King George Holdings Luxembourg IIA S.à r.l. hereby represents
and warrants to Acorda the following:

4.1  Power, Authorization; Binding Effect.  King George Holdings Luxembourg IIA
S.à r.l. has all necessary power and authority to enter into, execute and
deliver this Amendment and to perform all of the obligations to be performed by
it hereunder and to consummate the transactions contemplated hereunder.  This
Amendment has been duly authorized, executed and delivered by King George
Holdings Luxembourg IIA S.à r.l. and this Amendment constitutes the valid and
binding obligation of King George Holdings Luxembourg IIA S.à r.l., enforceable
against King George Holdings Luxembourg IIA S.à r.l. in accordance with its
terms, subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or general equitable principles.

4.2  No Conflict.  Neither the execution and delivery of this Amendment nor the
performance or consummation of the transactions contemplated hereby will:  (i)
contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, in any material
respects any provisions of: (A) any law, rule or regulation of any Governmental
Authority, or any judgment, order, writ, decree, permit or license of any
Governmental Authority, to which King George Holdings Luxembourg IIA S.à r.l. or
any of its assets or properties may be subject or bound; or (B) any contract,
agreement, commitment or instrument to which King George Holdings Luxembourg IIA
S.à r.l. is a party or by which King George Holdings Luxembourg IIA S.à r.l. or
any of its assets or properties is bound or committed; (ii) contravene, conflict
with, result in a breach or violation of, constitute a default under, or
accelerate the performance provided by, any provisions of the organizational or
constitutional documents of King George Holdings Luxembourg IIA S.à r.l.; or
(iii) require any notification to, filing with, or consent of, any Person or
Governmental Authority.

Section 5.  Condition Precedent.  This Amendment and the amendments set forth in
Section 2 hereof shall be effective as of the date of this Amendment (the
“Effective Date”) upon each party hereto having executed an original counterpart
of this Amendment and delivering (including by way of facsimile transmission)
the same to the other party hereto.

Section 6.  General Confirmations.

6.1  Continuing Effect.  Except as specifically provided herein, the Revenue
Agreement and the other Transaction Documents shall remain in full force and
effect in accordance with their respective terms and are hereby ratified and
confirmed in all respects.

4


--------------------------------------------------------------------------------




 

6.2  No Waiver.  This Amendment is limited as specified and the execution,
delivery and effectiveness of this Amendment shall not operate as a
modification, acceptance or waiver of any provision of the Revenue Agreement and
the other Transaction Documents, except as specifically set forth herein.

6.3  References.  From and after the Effective Date, (i) all references in the
Revenue Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words
of like import referring to the Revenue Agreement shall mean the Revenue
Agreement as amended hereby and (ii) all references in the Revenue Agreement,
the other Transaction Documents or any other agreement, instrument or document
executed and delivered in connection therewith to “Revenue Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Revenue Agreement shall mean the Revenue Agreement as amended hereby.

Section 7.  Miscellaneous.

7.1  Governing Law; Jurisdiction.  This Amendment shall be governed by, and
construed, interpreted and enforced in accordance with, the laws of the state of
New York, without giving effect to the principles of conflicts of law thereof. 
Any legal action or proceeding with respect to this Amendment may be brought in
any state or federal court of competent jurisdiction in the state, county and
city of New York.  By execution and delivery of this Amendment, each party
hereto hereby irrevocably consents to and accepts, for itself and in respect of
its property, generally and unconditionally the non-exclusive jurisdiction of
such courts.  Each party hereto hereby further irrevocably waives any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, which it may now or hereafter have to the bringing of any action
or proceeding in such jurisdiction in respect of this Amendment.

7.2  Severability.  If any provision of this Amendment is held to be invalid or
unenforceable, the remaining provisions shall nevertheless be given full force
and effect unless the invalid provisions are of such essential importance to
this Amendment that it is to be reasonably assumed that the parties would not
have entered into this Agreement without the invalid provisions. In such event,
the parties shall substitute such invalid provisions with valid ones, which in
their economic effect come so close to the invalid provisions that it can be
reasonably assumed that the parties would have entered into this Amendment also
with those substituted provisions.

7.3  Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.  Any counterpart may be executed by facsimile or
pdf signature and such facsimile or pdf signature shall be deemed an original.

7.4  Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7.5  Amendments.  No provision of this Amendment may be amended, modified,
supplemented or waived except in accordance with Section 8.09(a) of the Revenue
Agreement.

7.6  Expenses.  Notwithstanding Section 8.14 of the Revenue Agreement, the
maximum amount of costs and expenses of King George (inclusive of legal fees)
incurred in connection with the preparation, execution and delivery (but not the
enforcement) of this Amendment for which Acorda shall be responsible for
reimbursing King George shall be $50,000.

7.7  Notices.  Pursuant to Section 8.03 of the Revenue Agreement, Acorda is
hereby notified that from and after the date of this Amendment, until further
notified by King George in accordance with such Section 8.03, all notices to
King George under the Revenue Agreement and the other Transaction Documents
shall be addressed as follows:

King George Holdings Luxembourg IIA S.à r.l.
c/o Paul Capital Partners
140 East 45th Street, 44th Floor
New York, NY 10017
Attention:  Lionel Leventhal, Partner

5


--------------------------------------------------------------------------------




 

Facsimile No.:  (646) 264-1101
Email:  lleventhal@paulcap.com

with a copy to:

Paul Royalty Fund II, L.P.
50 California Street, Suite 3000
San Francisco, CA 94111
Attention:  Chief Financial Officer
Facsimile No.:  (415) 283-4301

7.8  Binding Effect; Assignment.  This Amendment shall be binding upon and inure
to the benefit of each party hereto and their respective successors and
permitted assigns, subject to the provisions of Section 8.04 of the Revenue
Agreement.

[SIGNATURE PAGE FOLLOWS]

6


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

Acorda:

ACORDA THERAPEUTICS, INC.

 

 

 

 

 

By:

 

/s/ Ron Cohen

 

 

 

Name: Ron Cohen

 

 

 

Title: President and CEO

 

 

 

 

 

 

 

 

King George:

KING GEORGE HOLDINGS LUXEMBOURG IIA S.À R.L.

 

 

 

 

 

By:

 

Paul Capital Management, LLC,

 

 

 

its General Partner

 

 

 

 

 

By:

 

/s/ Lionel Leventhal

 

 

 

Name: Lionel Leventhal

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

Guarantor:

PAUL ROYALTY FUND II, L.P.

 

 

 

 

 

 

 

 

 

By:

 

Paul Capital Royalty Management, LLC

 

 

 

Its: General Partner

 

 

 

 

 

By:

 

Paul Capital Advisors, LLC
Its: Manager

 

 

 

 

 

By:

 

/s/ Lionel Leventhal

 

 

 

Name: Lionel Leventhal

 

 

 

Title: Manager

 

 

 

 

 

7


--------------------------------------------------------------------------------